             IN THE DISTRICT COURT OF THE UNITED STATES
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

FRANK EDWIN PATE,                             )
                                              )
      Petitioner,                             )
                                              )      CIVIL ACTION NO.
      v.                                      )      2:19-CV-1078-WHA
                                              )            [WO]
UNITED STATES OF AMERICA,                     )
                                              )
      Respondent.                             )

                                      ORDER

      Before the court is Petitioner Frank Edwin Pate’s notice of voluntary dismissal

under Rule 41 of the Federal Rules of Civil Procedure. (Doc. # 5.)

      Rule 41(a)(1)(A)(i) provides that a plaintiff may voluntarily dismiss an action

without a court order by filing “a notice of dismissal before the opposing party serves

either an answer or a motion for summary judgment[.]”               Fed. R. Civ. P.

41(a)(1)(A)(i).

      Accordingly, it is ORDERED that this action is DISMISSED without

prejudice under Fed. R. Civ. P. 41(a)(1). The Clerk of Court is DIRECTED to close

this case.

      DONE this 24th day of February, 2020.


                            /s/ W. Harold Albritton
                          W. HAROLD ALBRITTON
                          SENIOR UNITED STATES DISTRICT JUDGE
